                 Case 21-50207-KBO   Doc 9-3   Filed 08/16/21   Page 1 of 6




                                       Exhibit C

                                        Redline




DOCS_DE:235690.1 57095/002                 5
                 Case 21-50207-KBO              Doc 9-3       Filed 08/16/21         Page 2 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                                  Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                  Case No. 19-12153 (KBO)

                     Debtors.                                           (Jointly Administered)
GEORGE L. MILLER, in his capacity as Chapter 7
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,                             Adv. Proc. No. 21-50207 (KBO)
et al.,

                               Plaintiff,

vs.

DELTA FABRICATION & MACHINE INC.,

                               Defendant.

                                            SCHEDULING ORDER

                  To promote the efficient and expeditious disposition of adversary proceedings, the

following schedule shall apply to each of the above-captioned adversary proceedings.

                  IT IS HEREBY ORDERED that:

                 1.        The discovery planning conference described in Fed. R. Civ. P. 26(f),

made applicable by Fed. R. Bankr. P. 7026, shall be deemed to have taken place; provided,

however, that the parties each reserve their rights regarding issues concerning electronic

discovery.

                 2.        The above-captioned adversary proceeding is assigned to mediation

pursuant to Local Rule 9019-5.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
                 Case 21-50207-KBO             Doc 9-3   Filed 08/16/21      Page 3 of 6




                 3.        Connor Bifferato is appointed as the mediator in this adversary

proceeding. Mediation shall take place no later than October 31, 2021. The Plaintiff shall pay

the fees and costs of the mediator in this adversary proceeding in accordance with the Local

Rules and General Orders of this Court.

                 4.        All formal discovery between the parties, including, but not limited to the

service of initial disclosures under Fed. R. Civ. P. 26(a)(1), shall not be tolled and shall continue

pending the mediation session, subject to the provisions of this Order.

                 2.        5. The parties shall provide the initial disclosures under Fed. R. Civ. P.

26(a)(1) no later than twenty (20) days after entry of this Order. Any extension of the deadline to

provide initial disclosures may be made by agreement of the parties or by order of the Court for

good cause shown.

                 3.        6. All written fact discovery shall be completed no later October 131,

2021.

                 4.        7. Any expert reports by the Defendant shall be served on or before

November 130, 2021. Any expert rebuttal report by Plaintiff shall be served on or before

December 1February 28, 20212022. All reports shall provide the information required by Fed.

R. Civ. P. 26(a)(2)(B).

                 5.        The above-captioned adversary proceeding is assigned to mediation

pursuant to Local Rule 9019-5. Connor Bifferato, Esq. is appointed as the mediator in this

adversary proceeding. Mediation shall take place within forty-five (45) days of service of

Plaintiff’s expert rebuttal report, or the date Plaintiff notifies Defendant he will not submit an


                                                     2
DOCS_DE:235480.4 57095/002235480.3 57095/002
                 Case 21-50207-KBO             Doc 9-3    Filed 08/16/21      Page 4 of 6




expert rebuttal report in this adversary proceeding. The Plaintiff shall pay the fees and costs of

the mediator in this adversary proceeding in accordance with the Local Rules and General Orders

of this Court.

                  6.       8. If this adversary proceeding is not settled through mediation, all fact

and expert depositions shall be completed on or before January 31, 2022within sixty (60) days of

the filing of the Mediator’s Certificate of Completion.

                  7.       9. All dispositive motions shall be filed and served by not later than thirty

(30) days after the close of all discovery and shall be subject to Rule 7007-1 of the Local Rules.

                  8.       10. The parties shall file, no later than three (3) business days prior to the

date set for Trial, their Joint Pretrial Memorandum approved by all counsel and shall

contemporaneously deliver two (2) copies thereof to Judge Owens’s chambers.

                  9.       11. As soon as is feasible after the close of all discovery, the Plaintiff shall

contact the Court to schedule a final pretrial conference in accordance with Local Rule

7016-2(a).

                  10.      12. The Plaintiff shall immediately notify Chambers upon the settlement,

dismissal, or other resolution of any adversary proceeding subject to this Order and shall file

with the Court appropriate evidence of such resolution as soon thereafter as is feasible. The

Plaintiff shall file a status report sixty (60) days after the date of this Scheduling Order, each

sixty (60) days thereafter, and thirty (30), twenty (20), and ten (10) days prior to trial, setting out

the status of each unresolved adversary proceeding subject to this Order. Plaintiff shall




                                                      3
DOCS_DE:235480.4 57095/002235480.3 57095/002
                 Case 21-50207-KBO             Doc 9-3   Filed 08/16/21    Page 5 of 6




immediately advise Chambers, in writing, of any occurrence or circumstance which Plaintiff

believes may suggest or necessitate the adjournment or other modification of the trial setting.

                  11.      13. Deadlines contained in this Scheduling Order may be extended by

written agreement of the parties or upon written motion or stipulation for cause shown.

                  12.      14. The Plaintiff shall serve this Scheduling Order on the Defendant in the

above-captioned adversary proceedings within five (5) business days after the entry of this Order.




                                                     4
DOCS_DE:235480.4 57095/002235480.3 57095/002
            Case 21-50207-KBO   Doc 9-3   Filed 08/16/21   Page 6 of 6




Document comparison by Workshare Compare on Tuesday, August 10, 2021
9:50:59 AM
Input:
Document 1 ID       PowerDocs://DOCS_DE/235480/4
                    DOCS_DE-#235480-v4-Bayou_Steel_-_Scheduling_Order
Description
                    _(Delta_Fabrication)
                    file://X:\PJK\Bayou_Delta Fab_Defendant's
Document 2 ID
                    Proposed_adv_scheduling_order_v1.DOCX
                    Bayou_Delta Fab_Defendant's
Description
                    Proposed_adv_scheduling_order_v1
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                                      Count
Insertions                              19
Deletions                               22
Moved from                               3
Moved to                                 3
Style changes                            0
Format changes                           0
Total changes                           47
